Citation Nr: 1519236	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether the reduction in rating for type II diabetes mellitus from 100 percent to 20 percent effective June 1, 2012, was proper.

2.  Entitlement to an increased initial rating for peripheral neuropathy of the right upper extremity, currently evaluated as 30 percent disabling prior to February 1, 2013 and as 20 percent disabling from that date.  

3.  Entitlement to an increased initial rating for peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling.  

4. Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.  

5. Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.  

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities other than diabetes mellitus. 
REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant had active service from June 1967 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), New York, New York.

By way of background, in a March 2010 rating decision, the RO granted service connection for diabetes mellitus and assigned a 100 percent disability evaluation, effective March, 5, 2010.  The Veteran did not appeal this decision. 

In a January 2012 rating decision, the RO proposed to reduce the assigned 100 disability rating for diabetes mellitus to 20 percent.  At the same time, the RO granted service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, and assigned 30, 20, 20, and 20 percent disability evaluations, respectively, effective March 5, 2010.  

In a March 2012 rating decision, the RO reduced the 100 percent disability rating for diabetes mellitus to 20 percent, effective June 1, 2012. 

In an April 2012 notice of disagreement (NOD), the Veteran indicated that he disagreed with the January 2012/March 2012 rating decisions, which reduced the assigned rating for diabetes mellitus from 100 percent to 20 percent disabling.  The RO treated this as an NOD with the initial ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities and issued a statement of the case (SOC) in June 2013.  The SOC also included the evaluation of diabetes mellitus currently evaluated as 20 percent disabling as an issue.  

In the June 2013 SOC, implemented by a June 2013 rating decision, the RO decreased the rating assigned for peripheral neuropathy of the right upper extremity from 30 to 20 percent disabling, effective February 1, 2013.  

On his July 2103 Form 9, the Veteran reported that he read the SOC and was only appealing the diabetes mellitus issue.  However, the RO certified the issues on appeal as "Evaluation of diabetes mellitus and peripheral neuropathy of the upper and lower extremities." As the RO took actions to indicate to the Veteran and his representative that the peripheral neuropathy ratings were also on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

The issues of service connection for polyuria as secondary to diabetes mellitus and entitlement to special monthly compensation based on being housebound have been raised by the February 2013 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased initial ratings for peripheral neuropathy of the bilateral upper and lower extremities and a TDIU based on service connected disabilities other than diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran was granted a 100 percent disability rating for the symptoms and manifestations that were produced by his type II diabetes mellitus in a rating action that was issued in March 2010.  The effective date of the rating was March 5, 2010. 

2.  The RO reduced the Veteran's diabetes mellitus disability rating to 20 percent, effective June 1, 2012, based on inconclusive medical evidence that did not clearly show sustained and maintained improvement.


CONCLUSION OF LAW

The reduction of the Veteran's disability rating for type II diabetes mellitus, from 100 to 20 percent, was not warranted, and the requirements for restoration are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.343, 3.344, 4.104, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with the notice and duty to assist provisions of the law for the decision reached in this case, and that, in view of the outcome discussed below, any possible deficiencies have not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that the 100 percent disability rating that had been assigned for his type II diabetes mellitus should not have been reduced to 20 percent.  Because this case involves the reduction of a rating, the question is not whether the appellant meets the criteria for a 100 percent rating, but, rather, whether the reduction in his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is necessary to consider the complete history of the Veteran's condition.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Here, the proposed reduction was made following a VA medical examination conducted in December 2011.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The appellant's service-connected type II diabetes mellitus has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7913 (2014).  

Under Diagnostic Code 7913, a 20 percent disability rating is assigned for diabetes mellitus which requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  The next higher 40 percent disability rating is not warranted unless this condition requires insulin, a restricted diet, and the regulation of activities.  A 60 percent disability rating is assigned where this condition requires insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A schedular maximum 100 percent evaluation is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Here, in a March 2010 informal claim the Veteran indicated that he had diabetes mellitus and peripheral neuropathy.  

In support of his claim, the Veteran submitted February 2010 correspondence, from the Diabetes and Endocrinology Consultants, which showed a diagnosis of diabetes mellitus, controlled with three daily injections of insulation, diet restriction, and regulation of activities.  The private treatment provider noted that the Veteran had at least two hospitalizations in the past year secondary to hypoglycemia and six hospitalizations in the past year, three of which were due to diabetes mellitus, chronic obstructive pulmonary disease (COPD), and fluid overload.  

In February 2010 correspondence, Dr. A.R. reported that the Veteran was desperately ill. 

The correspondences from the private providers were reviewed by the RO.  Upon completion of the review, in March 2010, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure and assigned a 100 percent disability rating, effective March 5, 2010.  While the RO recognized that there was no evidence showing twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, or weight loss or strength, the RO determined that the Veteran's current symptoms and treatment for diabetes mellitus more nearly approximated a 100 percent disability level in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7913.  

The Veteran was afforded a VA examination in January 2011, in which, the examiner indicated that the Veteran was on a restricted diet and his activities were restricted due to his diabetes.  The examiner noted that at the present time, the Veteran was on Humalog, 45 units three times a day; Lantus insulin, 60 units in the evening; and also Glimepiride.  The examiner also reported that the Veteran had paresthesias and dysesthesias in his feet, which became chronic and were associated with tenderness and swelling.  The examination noted that the Veteran had peripheral neuropathy that restricted his ability to climb stairs as well as grooming and toileting activities.  

A December 2011 deferred rating decision noted that the Veteran's January 2011 VA examination was insufficient for rating purposes.  As a result, the Veteran was scheduled for another VA examination in December 2011.  
On the December 2011 VA examination, the examiner reported that the Veteran was prescribed oral hypoglycemic agents and more than one injection of insulin a day.  The examiner did not check the box indicating that the Veteran's diabetes mellitus was managed by a restricted diet.  The examiner specifically checked "NO" when asked if the Veteran required regulation of activities as part of medical management of diabetes mellitus.  The examiner indicated that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner reported that the Veteran had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The examiner also indicated that the Veteran did not have unintentional weight loss or progressive loss of strength attributable to weight loss.  The examiner reported diabetic peripheral neuropathy as a complication of diabetes mellitus and the severity of the Veteran's peripheral neuropathy was subsequently evaluated.  In regards to laboratory testing, the examiner relied on December 2009 findings of random plasma glucose of >= 200 mg dl with classic symptoms of hyperglycemia.  In regards to functional impact, the examiner noted that the Veteran had a history of poorly controlled diabetes mellitus.  

In a January 2012 rating decision, separate disability ratings were assigned for diabetic peripheral neuropathy of all extremities.  At the same time, the RO determined that a rating in excess of 20 percent was not warranted for the Veteran's diabetes mellitus and proposed to reduce the 100 percent disability rating to 20 percent.  The RO did not consider any of the pertinent findings reported on the January 2011 VA examination report and relied solely the December 2011 VA examination report, which noted treatment with oral hypoglycemic agent and injection of insulin more than one per day, no hospitalizations due to ketoacidosis and hypoglycemia over the past year, and no progressive unintentional weight loss attributed to diabetes mellitus.  

In response to the proposed rating reduction for diabetes mellitus, the Veteran submitted correspondence from Diabetes and Endocrinology Consultants dated in January 2012.  The private treatment provider noted that the Veteran had uncontrolled diabetes mellitus with recent sugar levels above 200 and required hospitalization in November 2011.  The provider indicated that the Veteran's insulin prescription continued to be adjusted due to his uncontrolled diabetes and that the Veteran was unable to do any physical work, in part, due to his uncontrolled diabetes mellitus.  

In a March 2012 rating decision, the RO decreased the Veteran's rating from 100 percent to 20 percent, effective June 1, 2012.  The RO determined that a higher 40 percent evaluation was not warranted unless his diabetes mellitus required insulin, restricted diet, and regulation of activities.  

Subsequently, the Veteran submitted treatment records from Nyack Hospital dated in November 2011, which revealed that the Veteran was referred to the emergency room by his family and his brother due to sudden onset confusion.  According to his brother, while at home, the Veteran's blood sugar levels were elevated in the 700s.  The record noted that the Veteran had a similar presentation in the past year and experienced expressive aphasia and an episode of confusion.  He was admitted and a review of his hospital course showed that his memory loss and disorientation were likely related to hyperglycemia.  

In March 2012 correspondence from Rockland Neurological Associates, Dr. E.Z. reported that he treated the Veteran while he was hospitalized at Nyack Hospital and at that time, the Veteran had encephalopathy preceded by severe hyperglycemia, which was likely the cause of the encephalopathy.  

In an August 2012 statement, the Veteran reported that he had been hospitalized for his diabetes and that his insulin prescription had been increased.  

The Veteran submitted additional hospitalization records reflecting that he was admitted to Nyack Hospital in September 2012 for complaints of progressively increasing shortness of breath.  However, during his hospital stay, the majority of his blood glucose level readings were elevated in the high 100s to the high 500s, with only an occasional reading as low as 112.  On discharge, he was advised to follow-up with a physician for adjustments in his insulin.  

On February 2013 VA examination, the examiner noted that the Veteran was prescribed more than one insulin injection per day, along with Lantus 70 mg, subcutaneous, every morning and at bed time; and Novolog, 50 mg, subcutaneous at lunchtime and at dinner.  The examiner indicated that the Veteran did not require regulation of activities, visited his provider less than two times per month, and had zero hospitalizations in the past 12 months due to episodes of hypoglycemia or ketoacidosis.  The examiner reported peripheral neuropathy as a complication.  The examiner indicated that the Veteran's diabetes mellitus (and complications) did not impact his ability to work.  The examiner noted that the Veteran's diabetes mellitus was uncontrolled.  The Veteran reported complaints of an increase in polyuria and could not make it to the bathroom in time to urinate without an accident.  He indicated that he rarely left his house due to fear of having an accident. 

In August 2013 correspondence from Diabetes and Endocrinology Consultants, the treating provider noted that the Veteran had longstanding diabetes mellitus, type II, with peripheral neuropathy, a history of COPD and congestive heart failure, and obesity.  The provider reported that secondary to the above medical problems, the Veteran was limited in regards to his physical activity, unable to walk some distance, unable to lift heavy objects, unable to exercise, and limited in his capacity to get up and down.  

In a December 2013 Diabetes Mellitus Impairment Questionnaire, Dr. K.S. reported that the Veteran required insulin for the treatment of his diabetes mellitus and left blank the spaces next to "Regulation of activities", "restricted diet", and "Oral hypoglycemic agent."  Dr. K.S. indicated that the Veteran would be unable to perform gainful employment with the symptoms and limitations stemming from his diabetes and secondary impairments.  Dr. K.S. indicated that the Veteran was hospitalized twice in the past 12 months due to ketoacidosis or hypoglycemic reactions with increased sugar levels greater than 600.  While Dr. K.S. reported that the Veteran could only sit for two hours at a time and could not lift anything over five pounds, Dr. K.S. found that it would be "necessary" or "medically recommended" that the Veteran not stand/or walk continuously in a work setting.  He would also likely be absent more than three times per month related to his impairment.  
Concerning the appellant's claim for restoration of a 100 percent rating for his type II diabetes mellitus, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the Veteran's rating.  If not, the Veteran's rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The Board notes that, in this case, when the 100 percent disability rating was assigned, the RO specifically acknowledged that there was no evidence showing twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, or weight loss or strength and still found that the Veteran's symptoms and treatment of diabetes mellitus approximated a 100 percent disability rating.  Also, the severity of the Veteran's peripheral neuropathy was not assessed and rated, separately, until after the assignment of the 100 percent disability rating.  As the RO did not consider these complications as part of the assigned 100 percent disability rating, the focus of this action is on the symptoms and manifestations produced solely by the Veteran's type II diabetes mellitus as was originally considered in the March 2010 rating decision.

In this instance, the Veteran's rating was not in effect for more than five years, and the provisions of 38 C.F.R. § 3.344, referring to stabilization of disability ratings, need not be applied.  See 38 C.F.R. § 3.344(c).  Yet, the Court of Appeals for Veterans Claims (Court) has also stated, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), that the five-year period is merely a guideline, and that the entire clinical record must be reviewed in order to determine whether, in fact, the disorder in issue has actually "stabilized."  Moreover, the Court has identified "at least four specific requirements" applicable to rating reductions in that regulation: 

(1) the Board must review "the entire record of examinations and the medical - industrial history . . . to ascertain whether the recent examination is full and complete;" 

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" 

(3) "[r]atings on account of diseases subject to temporary and episodic improvement, [. . . ] will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and 

(4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  See also Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 3.344(a)).

In Brown, the Court further held that the reduction was void ab initio, reversed the Board's decision, and remanded the matter for the reinstatement of the prior evaluation.  Thereafter, in Kitchens v. Brown, 7 Vet. App. 320 (1995), the Court noted that, in affirming the RO's action in reducing a rating that had been effective for more than five years, the Board failed to discuss the applicability of 38 C.F.R. § 3.344(a) or (b).  In addition, the Court concluded that the criteria were not satisfied.  The Court held, "Where, as here, the Court finds that VA has reduced a Veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."  Id. at 325.  Thereafter, in Hayes v. Brown, 9 Vet. App. 67 (1996), the Court indicated that, although the Board "recognized that a more thorough examination was required under 38 C.F.R. § 3.344(a)," in its decision, the Board "simply omitted" that requirement of the regulation.  Citing Kitchens, the Court reversed the Board's decision and ordered that the rating be reinstated because the reduction was accomplished without compliance with the applicable laws and regulations.  Id. at 73.  In Greyzck v. West, 12 Vet. App. 288 (1999), the Court observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio.  Id. at 292.

Turning to the first of the above points, there is an indication in the record that the VA examiner in December 2011 looked only at the VA computerized patient records system (CPRS) file.  Due to the limited review of the Veteran's pertinent medical history, the December 2011 VA examiner reported that the Veteran had zero episodes of hypoglycemia or ketoacidosis requiring hospitalization over the past 12 months.  However, a review of the private hospital treatment records revealed that the Veteran was at least hospitalized in November 2011 related to his uncontrolled diabetes mellitus.  These hospital records also showed that the Veteran had a similar experience in the past year.  Additionally, while the December 2011 VA examiner indicated that the Veteran did not require a restricted diet and regulation of activities as medical management of diabetes mellitus, the January 2012 VA examiner found that the Veteran did, in fact, require a restricted diet and a restriction of activities due to his diabetes.  However, the findings of the January 2012 VA examination, and private hospitalization treatment records were not considered by either the December 2011 VA examiner or the RO when the reduction of rating was issued.  As such, the Board questions whether the examination as a whole was "full and complete" as is required by Green v. Derwinski, 1 Vet. App. 121 (1991). 

As to the second criterion, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction," because the examiner's findings were inconsistent with private treatment records reflecting that the Veteran was hospitalized related to his diabetes mellitus and had a similar presentation within the past year, as well as conflicting evidence regarding whether or not his activities required regulation, the medical opinion is considered to be inadequate in its amount of detail and the opinions reported therein.  The December 2011 VA examiner merely checked boxes and offered no concrete and definitive statements concerning the severity of the Veteran's disorder.  

The third requirement is that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  In January 2012, the RO originally proposed to reduce the Veteran's 100 percent disability rating based solely on the inadequate findings of the December 2011 VA examination report.  In the March 2012 rating decision, the RO did consider the January 2012 correspondence from the Diabetes and Endocrinology Consultants, which noted that the Veteran took insulin and was unable to work due to, in part, his diabetes mellitus.  However, a complete review of the claims file clearly shows that the Veteran's diabetes mellitus continued to be uncontrolled and required an insulin injection more than once a day.  

Also, additional medical evidence suggested that the Veteran's activities were regulated, he required treatment in the hospital due to elevated glucose levels, and had additional complications (other than peripheral neuropathy as was addressed above) related to the severity of his diabetes mellitus.  The Board notes that the February 2013 VA examiner found that the Veteran did not require regulation of activities, visited his provider less than two times per month, and had zero hospitalizations in the past 12 month due to episodes of hypoglycemia or ketoacidosis.  However, during the examination, the Veteran indicated that he had an additional complication of an increase in polyuria and could not make it to the bathroom in time to urinate without an accident.  Also, on December 2013 Diabetes Mellitus Impairment Questionnaire, Dr. K.S. indicated that the Veteran was hospitalized twice in the past 12 months due to ketoacidosis or hypoglycemic reactions with increased sugar levels greater than 600 and it would be "necessary" or "medically recommended" that the Veteran not stand/or walk continuously in a work setting.  

Without additional examination findings and further development for relevant treatment records that would clear up any ambiguity, the Board is not persuaded that the December 2011 VA examination results and January 2012 correspondence from the Diabetes and Endocrinology Consultants clearly showed sustained improvement.

Since the Board finds that the RO has not met its burden of showing sustained improvement, the fourth factor, regarding whether improvement was demonstrated under the ordinary conditions of life, is not for application. 

Additionally, the Board notes that there was never a finding that the manifestations of the Veteran's diabetes mellitus had improved.  Improvement in any regard was not mentioned in the January 2012 and March 2012 rating decisions, which proposed and implemented the rating reduction.  Improvement also was not mentioned in the June 2013 statement of the case (SOC).  Rather the RO stated that it did not appear that the Veteran ever met the full criteria for the 100 percent evaluation.  In sum, there was no actual discussion concerning improvement.  Instead, the rating decisions and SOC discussed whether the criteria in excess of a 20 percent rating were met as if an increased rating were at issue.

Overall, the RO reduced the Veteran's rating on the basis of medical information that did not show sustained improvement, was inconsistent with private hospital treatment records, and was incomplete.  In other words, the Board, based on a review of the medical and procedural evidence of record, can conceive of no plausible basis upon which a finding of sustained improvement in his service-connected type II diabetes mellitus might be ascertained.  A 100 percent rating was awarded to the Veteran based on the evidence before the reduction.  This rating, as such, was generous.  It is apparent that the RO subsequently no longer wished to be so generous with this rating.  However, a reduction cannot be effectuated based on a change of heart.  The only other avenue for changing the rating other than showing improvement is to conclude there was clear and unmistakable error in its assignment.  No action has been undertaken by the RO to make such a conclusion. Since the burden is on the VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 100 percent rating must be restored.

ORDER

Restoration of a 100 percent disability rating for type II diabetes mellitus is granted, subject to the governing regulations pertaining to the payment of monetary benefits.


REMAND

Correspondences from the Diabetes and Endocrinology Consultants as well as Rockland Neurological Associates indicate that the Veteran receives regular treatment; however, complete treatment records from these providers have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records. If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2).

The record reflects that the Veteran receives periodic treatment at the Hudson Valley VA Medical Center.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence indicates that the Veteran's symptoms of a peripheral neuropathy of the bilateral upper and lower extremities may have increased in severity since his last VA examination in February 2013.  In August 2013 correspondence from Rockland Neurological Associates, Dr. E.Z. reported that the Veteran had a history of painful neuropathy, which rendered him totally disabled.  He had difficulty with ambulation, holding objects, and was unable to perform exercise.  Additionally, on December 2013 Diabetes Mellitus Impairment Questionnaire, Dr. K.S. reported that the Veteran's peripheral neuropathy in the bilateral upper and lower extremities was severe.  Such symptoms and findings were not reported during the prior VA examinations.  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the claim for TDIU, in August 2013 correspondence from Rockland Neurological Associates, Dr. E.Z. reported that the Veteran had a history of painful neuropathy, which rendered him totally disabled.  In October 2013 correspondence, the Veteran's representative requested consideration of the issue regarding unemployability.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating is within the jurisdiction of the Board.  The Board notes that in this decision restoration of a 100 percent disability rating for type II diabetes mellitus is granted.  Usually, a claim for TDIU will be presumed to be rendered moot with the assignment 100 percent schedular rating.  However, the issue of entitlement to TDIU is no longer considered moot when a Veteran is service-connected for disabilities other than that which the single 100 percent disability rating is based.  Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the remand of the remaining claims on appeal could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notices in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Request that the Veteran identify any medical treatment records for peripheral neuropathy of the bilateral upper and lower extremities and furnish appropriate authorization for the release of private medical records, to include treatment records from Diabetes and Endocrinologist Consultants and Rockland Neurological Associates.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159. 

Any negative search response must be noted in the record and communicated to the Veteran. 

3.  Take the necessary steps to obtain any identified records of VA treatment since February 2013, including the Hudson Valley VA Medical Center and any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  After the completion of directives 1 through 3 above, schedule the Veteran for a VA examination(s) to assess the severity of the diabetic peripheral neuropathy of bilateral upper and lower extremities.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  All indicated tests and studies should be performed, to include electromyography and nerve conduction studies, and all findings should be set forth in detail.  The rationale for all opinions should be explained. The following inquiries must be addressed: 

a) Indicate all symptoms, manifestations, and functional impairment attributable to the Veteran's diabetic peripheral neuropathy of the right upper extremity, rated on the basis of as paralysis of the median nerve under 38 C.F.R. § 4.124a , Diagnostic Code 8515.  The examiner should indicate in detail all impairment affecting sensory or motor function.  The examiner should indicate the degree of paralysis, complete or incomplete, and whether any neuropathy or paralysis is mild, moderate, or severe, for the right upper extremity. 

b) Indicate all symptoms, manifestations, and functional impairment attributable to the Veteran's diabetic peripheral neuropathy of the left upper extremity, rated on the basis of as paralysis of all radicular groups under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The examiner should indicate in detail all impairment affecting sensory or motor function.  The examiner should indicate the degree of paralysis, complete or incomplete, and whether any neuropathy or paralysis is mild, moderate, or severe, for the left upper extremity.

c) Indicate all symptoms, manifestations, and functional impairment attributable to the Veteran's peripheral neuropathy of the right and left lower extremities, rated on the basis of as paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  The examiner should indicate in detail all impairment affecting sensory or motor function.  The examiner should indicate the degree of paralysis, complete (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost) or incomplete, and whether any neuropathy or paralysis is mild, moderate, moderately severe, or severe, for both the right and left lower extremities.

d) The examiner is also asked to provide an assessment of the functional impairment associated with the Veteran's bilateral upper and lower peripheral neuropathy, as it relates to his ability to perform activities required in various occupational situations. 

5.  Then, readjudicate the remanded claims on appeal to include entitlement to a TDIU as a result of service-connected disabilities other than diabetes mellitus.  If any claim remains denied, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


